Citation Nr: 0833930	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-11 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a higher rating for residuals of a herniated 
nucleus pulposus at L5-S1 with left lumbar radiculopathy, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 






INTRODUCTION

The veteran served on active duty from May 1974 to May 1977 
and from July 1979 to September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Officer (RO) 
in St. Petersburg, Florida.

In his substantive appeal, the veteran argued that his 
service-connected low back disability has worsened his non-
service-connected diabetes. The record does not reveal that 
such matter has been adjudicated by the RO and it is there 
REFERRED for appropriate action. See Allen v. Brown, 7 
Vet.App. 439 (1995) (en banc) (Holding by United States Court 
of Veterans Appeals that the term "disability" as used in 38 
U.S.C.A. § 1110 (West 1991), refers to impairment of earning 
capacity, and that such definition of disability mandates 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  


FINDING OF FACT

Forward flexion of the lumbar spine is greater than 30 
degrees and left lumbar radiculopathy is not productive of 
neurological deficits; there is no medical evidence that a 
physician prescribed the veteran bed rest treatment for 
incapacitating episodes of intervertebral disc syndrome. 






CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a herniated nucleus pulposus at L5-S1 with left 
lumbar radiculopathy have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1-4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, 4.124a, Diagnostic Codes 5243, 8520 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In a June 2006 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran and the types of evidence that will be obtained 
by VA.  An April 2007 letter advised the veteran that the 
evidence needed to show the level of his disability including 
evidence addressing the impact of his condition on employment 
and the severity and duration of his symptoms.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Examples of the 
types of evidence were also provided. This letter also 
advised the veteran of the type of evidence needed to 
establish an effective date.  The pertinent rating criteria 
for his disability were provided in the April 2007 Statement 
of the Case. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, a VA examination report, and statements 
from the veteran.

As discussed above, the VCAA provisions have been considered 
and complied with. The veteran was notified and aware of the 
evidence needed to substantiate his claim for an increased 
rating, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran has 
been an active participant in the claims process, providing 
evidence and letters in support of his claim. Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so. Any error in the sequence 
of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the veteran. See Sanders, 487 F.3d 881. 
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits. See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The veteran argues that his service-connected low back 
disorder is of greater severity than the current evaluation 
reflects. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relations to their history. 
38 C.F.R. § 4.1 (2007). Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007). See 
Schafrath v. Derinski, 1 Vet App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending. Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) most recently held in Hart v. Mansfield, 21 
Vet. App. 505 (2007) that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings. As 
such, the Board will consider whether staged ratings are 
appropriate in evaluating the veteran's low back disability.

As to the review of schedular ratings, such as is present 
here, the Board may only   consider the specific rating 
criteria established by regulation.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992). Application of the rating criteria do not 
support the assignment of an increased rating.       

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

Evaluation of the spine, for an intervertebral disc syndrome 
disability, can be rated under the General Rating Formula for 
Diseases and Injuries of the Spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes. 38 C.F.R. § 4.71(a) (2007).

Under the General Rating Formula, a 20 percent rating 
requires forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine. A 100 percent rating requires 
unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Plate V, 38 C.F.R. § 4.71a (2007).

Pursuant to the rating criteria, intervertebral disc syndrome 
can also be evaluated by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes. 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007). 

As for the neurologic manifestations associated with the 
veteran's low back disability, complete paralysis of the 
sciatic nerve warrants an 80 percent evaluation; with 
complete paralysis of the sciatic nerve, the foot dangles and 
drops, no active movement of the muscles below the knee is 
possible, and flexion of the knee is weakened or (very 
rarely) lost. Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is 
moderately severe, a 20 percent evaluation if it is moderate 
or a 10 percent evaluation if it is mild. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2007)

The veteran filed the instant claim for an increased rating 
for his low back disability on May 19, 2006.  In a September 
2006 rating decision the RO continued the 10 percent 
evaluation for the veteran's low back disability; however, in 
a March 2007 decision, a Decision Review Officer increased 
the disability rating to 20 percent, effective May 19, 2006. 
The veteran filed his substantive appeal VA Form 9 in May 
2007, indicating his desire to continue to seek a higher 
disability rating.

In June 2006, the veteran was afforded a VA examination where 
he demonstrated forward flexion of the lumbar spine greater 
than 30 degrees (60 degrees with pain). Thus, the veteran's 
low back disability does not meet the criteria associated 
with a 40 percent rating under the General Rating Formula 
with respect to the orthopedic manifestations. 

During the VA examination the veteran indicated to the 
examiner that his low back pain had worsened over the past 
year, and that the pain radiates into his left lower 
extremity, involving the posterior thigh and calf. The 
veteran described the pain as sharp, and aggravated by 
prolonged sitting and/or standing.  The veteran also 
complained of intermittent numbness and of feeling as though 
his left lower extremity is weaker. 

The medical evidence of record shows that the veteran is 
diagnosed with left lumbar radiculopathy. The June 2006 VA 
examination included a neurological inquiry, which showed 
that the veteran's sensation is "grossly intact to light 
touch". During the VA examination, the veteran denied 
incontinence of bowel or bladder. Also, the veteran's motor 
and muscle strength was assessed as five out of five in his 
lower extremities. Thus, there is no functional impairment 
associated with his radiculopathy. Moreover, as noted above, 
under the General Rating Formula, radiating pain is 
contemplated in the ratings assigned there under with respect 
to orthopedic manifestations. Accordingly, the veteran is not 
entitled to a separate rating under Diagnostic Code 8520 for 
the neurologic manifestations associated with his low back 
disability.   

Also, the veteran does not contend, nor does the medical 
evidence show that he experiences incapacitating episodes of 
interverebral disc syndrome that require bed rest prescribed 
by a physician and treatment by a physician.  Thus, the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is not for consideration.  While the 
veteran maintains that his pain has increased over the past 
year, the objective findings show that his low back 
disability does not meet the requirements for a rating in 
excess of 20 percent at this time.

The veteran's service connected low back disability has not 
been shown to be manifested by greater than the criteria 
associated with the rating assigned under the designated 
diagnostic code during any portion of the appeal period.  
Accordingly, staged ratings are not in order, and the 
assigned rating is appropriate for the entire period of the 
veteran's appeal. See Hart, supra. 

The Board has also considered whether the veteran's low back 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 339-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provided for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

An increased rating in excess of 20 percent for residuals of 
a herniated nucleus pulposus at L5-S1 with left lumbar 
radiculopathy is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


